        Case 1:20-cv-00465-AWI-JLT Document 17 Filed 08/06/20 Page 1 of 7


1
2
3
4
5
6
7
8                                 UNITED STATES DISTRICT COURT
9                                  EASTERN DISTRICT OF CALIFORNIA
10
11   GEO GUIDANCE DRILLING SERVICES,                    )       Case No.: 1:20-cv-00465 AWI JLT
     INC.,                                              )
12                                                      )       SCHEDULING ORDER1 (Fed. R. Civ. P. 16)
                     Plaintiff,
13                                                      )
                                                                Pleading Amendment Deadline: 11/2/2020
             v.                                         )
14                                                      )       Discovery Deadlines:
     RENAISSANCE RESOURCES, LLC,                        )             Initial Disclosures: 9/10/2020
15                                                      )             Non-Expert: 2/1/2021
                     Defendant.
                                                        )             Expert: 5/3/2021
16
                                                        )             Mid-Discovery Status Conference:
17                                                                    12/11/20 at 8:30 a.m.

18                                                              Non-Dispositive Motion Deadlines:
                                                                      Filing: 5/17/2021
19                                                                    Hearing: 6/14/2021

20                                                              Dispositive Motion Deadlines:
                                                                       Filing: 6/28/2021
21                                                                     Hearing: 8/16/2021
22                                                              Pre-Trial Conference:
                                                                       10/7/2021 at 10:00 a.m.
23                                                                     Courtroom 2
24                                                              Trial: 12/7/2021 at 8:30 a.m.
                                                                       Courtroom 2
25
                                                                       Jury trial: 8-10 days
26
27
            1
              The Court finds the information provided by the parties in their Joint Scheduling Report and the
28   Scheduling Conference Worksheet sufficient to schedule the action without a hearing. Accordingly, the
     Scheduling conference set for August 10, 2020 is VACATED.

                                                            1
          Case 1:20-cv-00465-AWI-JLT Document 17 Filed 08/06/20 Page 2 of 7


1    I.      Information Concerning the Court’s Schedule

2            Out of fairness, the Court believes it is necessary to forewarn litigants that the Fresno Division

3    of the Eastern District of California now has the heaviest District Court Judge caseload in the entire

4    nation. While the Court will use its best efforts to resolve this case and all other civil cases in a timely

5    manner, the parties are advised that not all of the parties’ needs and expectations may be met as

6    expeditiously as desired. As multiple trials are set to begin upon the same date, parties may find their

7    case trailing with little notice before the trial begins. The law requires that the Court give any criminal

8    trial priority over civil trials or any other matter. The Court must proceed with a criminal trial even if a

9    civil trial was filed earlier and set for trial first. Continuances of any civil trial under these

10   circumstances will no longer be entertained, absent a specific and stated finding of good cause. All

11   parties should be informed that any civil trial set to begin during the time a criminal trial is proceeding

12   will trail the completion of the criminal trial.

13           The parties are reminded of the availability of a United States Magistrate Judge to conduct all

14   proceedings in this action. A United States Magistrate Judge is available to conduct trials, including

15   entry of final judgment, pursuant to 28 U.S.C. § 636(c), Federal Rule of Civil Procedure 73, and Local

16   Rule 305. The same jury pool is used by both United States Magistrate Judges and United States

17   District Court Judges. Any appeal from a judgment entered by a United States Magistrate Judge is

18   taken directly to the United States Court of Appeal for the Ninth Circuit. The parties are informed that

19   no substantive rulings or decisions will be affected by whether a party chooses to consent.

20           Finally, the Fresno Division of the Eastern District of California, whenever possible, is utilizing

21   United States Article III District Court Judges from throughout the nation as Visiting Judges. Pursuant

22   to the Local Rules, Appendix A, reassignments will be random, and the parties will receive no advance

23   notice before their case is reassigned to an Article III District Court Judge from outside of the Eastern

24   District of California.

25           Plaintiff has indicated its consent to Magistrate Judge jurisdiction. Defendant is directed to

26   consider consenting to Magistrate Judge jurisdiction to conduct all further proceedings, including trial.

27   Within 10 days of the date of this order, counsel SHALL file a consent/decline form (provided at the

28   inception of this case) indicating whether they consent to the jurisdiction of the Magistrate Judge.


                                                           2
            Case 1:20-cv-00465-AWI-JLT Document 17 Filed 08/06/20 Page 3 of 7


1    II.       Pleading Amendment Deadline

2              Any requested pleading amendments are ordered to be filed, either through a stipulation or

3    motion to amend, no later than November 2, 2020.

4    III.      Discovery Plan and Cut-Off Date

5              The parties are ordered to exchange the initial disclosures required by Fed. R. Civ. P. 26(a)(1)

6    on or before September 10, 2020.

7              The parties are ordered to complete all discovery pertaining to non-experts on or before

8    February 1, 2021, and all discovery pertaining to experts on or before May 3, 2021.

9              The parties are directed to disclose all expert witnesses2, in writing, on or before March 1,

10   2021, and to disclose all rebuttal experts on or before April 1, 2021. The written designation of

11   retained and non-retained experts shall be made pursuant to Fed. R. Civ. P. Rule 26(a)(2), (A), (B),

12   and (C) and shall include all information required thereunder. Failure to designate experts in

13   compliance with this order may result in the Court excluding the testimony or other evidence offered

14   through such experts that are not disclosed pursuant to this order.

15             The provisions of Fed. R. Civ. P. 26(b)(4) and (5) shall apply to all discovery relating to experts

16   and their opinions. Experts must be fully prepared to be examined on all subjects and opinions

17   included in the designation. Failure to comply will result in the imposition of sanctions, which may

18   include striking the expert designation and preclusion of expert testimony.

19             The provisions of Fed. R. Civ. P. 26(e) regarding a party's duty to timely supplement

20   disclosures and responses to discovery requests will be strictly enforced.

21             A mid-discovery status conference is scheduled for December 11, 2020 at 8:30 a.m. before the

22   Honorable Jennifer L. Thurston, U.S. Magistrate Judge, located at 510 19th Street, Bakersfield,

23   California. Counsel SHALL file a joint mid-discovery status conference report one week before the

24   conference. Counsel also SHALL lodge the status report via e-mail to JLTorders@caed.uscourts.gov.

25   The joint statement SHALL outline the discovery counsel have completed and that which needs to be

26   completed as well as any impediments to completing the discovery within the deadlines set forth in this

27
               2
28             In the event an expert will offer opinions related to an independent medical or mental health
     evaluation, the examination SHALL occur sufficiently in advance of the disclosure deadline, so the expert’s
     report fully details the expert’s opinions in this regard.
                                                           3
           Case 1:20-cv-00465-AWI-JLT Document 17 Filed 08/06/20 Page 4 of 7


1    order. Counsel SHALL discuss settlement and certify that they have done so. Counsel may appear via

2    teleconference by dialing (888) 557-8511 and entering Access Code 1652736, provided the Magistrate

3    Judge's Courtroom Deputy Clerk receives a written notice of the intent to appear telephonically no later

4    than five court days before the noticed hearing date.

5    IV.      Pre-Trial Motion Schedule

6             All non-dispositive pre-trial motions, including any discovery motions, shall be filed no later

7    than May 17, 20213, and heard on or before June 14, 2021. Non-dispositive motions are heard at 9:00

8    a.m., before the Honorable Jennifer L. Thurston, United States Magistrate Judge, at the United States

9    District Courthouse located at 510 19th Street, Bakersfield, California.

10            No written discovery motions shall be filed without the prior approval of the assigned

11   Magistrate Judge. A party with a discovery dispute must first confer with the opposing party in a good

12   faith effort to resolve by agreement the issues in dispute. If that good faith effort is unsuccessful, the

13   moving party promptly shall seek a telephonic hearing with all involved parties and the Magistrate

14   Judge. It shall be the obligation of the moving party to arrange and originate the conference call to the

15   court. To schedule this telephonic hearing, the parties are ordered to contact Courtroom Deputy Clerk,

16   Susan Hall at (661) 326-6620 or via email at SHall@caed.uscourts.gov. Counsel must comply with

17   Local Rule 251 with respect to discovery disputes or the motion will be denied without prejudice

18   and dropped from calendar.

19            In scheduling such motions, the Magistrate Judge may grant applications for an order shortening

20   time pursuant to Local Rule 144(e). However, if counsel does not obtain an order shortening time, the

21   notice of motion must comply with Local Rule 251.

22            Counsel may appear and argue non-dispositive motions via teleconference by dialing (888) 557-

23   8511 and entering Access Code 1652736, provided the Magistrate Judge's Courtroom Deputy Clerk

24   receives a written notice of the intent to appear telephonically no later than five court days before the

25   noticed hearing date.

26            All dispositive pre-trial motions shall be filed no later than June 28, 2021, and heard no later

27
              3
28             Non-dispositive motions related to non-expert discovery SHALL be filed within a reasonable time of
     discovery of the dispute, but in no event later than 30 days after the expiration of the non-expert discovery
     deadline.
                                                          4
           Case 1:20-cv-00465-AWI-JLT Document 17 Filed 08/06/20 Page 5 of 7


1    than August 16, 2021, in Courtroom 2 at 8:30 a.m. before the Honorable Anthony W. Ishii, United

2    States District Court Judge. In scheduling such motions, counsel shall comply with Fed. R. Civ. P. 56

3    and Local Rules 230 and 260.

4    V.       Motions for Summary Judgment or Summary Adjudication

5             At least 21 days before filing a motion for summary judgment or motion for summary

6    adjudication, the parties are ORDERED to meet, in person or by telephone, to confer about the issues to

7    be raised in the motion.

8             The purpose of the meeting shall be to: 1) avoid filing motions for summary judgment where a

9    question of fact exists; 2) determine whether the respondent agrees that the motion has merit in whole or

10   in part; 3) discuss whether issues can be resolved without the necessity of briefing; 4) narrow the issues

11   for review by the court; 5) explore the possibility of settlement before the parties incur the expense of

12   briefing a motion; and 6) to develop a joint statement of undisputed facts.

13            The moving party SHALL initiate the meeting and SHALL provide a complete, proposed

14   statement of undisputed facts at least five days before the conference. The finalized joint statement of

15   undisputed facts SHALL include all facts that the parties agree, for purposes of the motion, may be

16   deemed true. In addition to the requirements of Local Rule 260, the moving party shall file the joint

17   statement of undisputed facts.

18            In the notice of motion, the moving party SHALL certify that the parties have met and conferred

19   as ordered above or set forth a statement of good cause for the failure to meet and confer. Failure to

20   comply may result in the motion being stricken.

21   VI.      Pre-Trial Conference Date

22            October 7, 2021, at 10:00 a.m. in Courtroom 2 before Judge Ishii.

23            The parties are ordered to file a Joint Pretrial Statement pursuant to Local Rule 281(a)(2).

24   The parties are further directed to submit a digital copy of their pretrial statement in Word format,

25   directly to Judge Ishii's chambers, by email at AWIOrders@caed.uscourts.gov.

26            Counsels' attention is directed to Rules 281 and 282 of the Local Rules of Practice for the

27   Eastern District of California, as to the obligations of counsel in preparing for the pre-trial conference.

28   The Court will insist upon strict compliance with those rules. In addition to the matters set forth in the


                                                         5
           Case 1:20-cv-00465-AWI-JLT Document 17 Filed 08/06/20 Page 6 of 7


1    Local Rules the Joint Pretrial Statement shall include a Joint Statement of the case to be used by the

2    Court to explain the nature of the case to the jury during voir dire.

3    VII.     Trial Date

4             December 7, 2021, at 8:30 a.m. in Courtroom 2 before the Honorable Anthony W. Ishii, United

5    States District Court Judge.

6             A.      This is a jury trial.

7             B.      Counsels' Estimate of Trial Time: 8-10 days.

8             C.      Counsels' attention is directed to Local Rules of Practice for the Eastern District of

9    California, Rule 285.

10   VIII. Settlement Conference

11            If the parties believe the action is in a settlement posture and a conference with the Court would

12   be fruitful, the parties may submit a joint written request for a settlement conference.

13   IX.      Requests for Bifurcation, Appointment of Special Master, or other Techniques to Shorten

14            Trial

15            Not applicable.

16   X.       Related Matters Pending

17            There are no pending related matters.

18   XI.      Compliance with Federal Procedure

19            All counsel SHALL familiarize themselves with the Federal Rules of Civil Procedure and the

20   Local Rules of Practice of the Eastern District of California and to keep abreast of any amendments

21   thereto. The Court insists upon compliance with these Rules to efficiently handle its case load, and

22   sanctions will be imposed for failure to follow the Federal Rules of Civil Procedure and the Local Rules

23   of Practice for the Eastern District of California.

24   XII.     Effect of this Order

25            The foregoing order represents the best estimate of the court and counsel as to the agenda most

26   suitable to dispose of this case. The trial date reserved is specifically reserved for this case. If the

27   parties determine at any time that the schedule outlined in this order cannot be met, counsel are ordered

28   to notify the court immediately of that fact so that adjustments may be made, either by stipulation or by


                                                           6
        Case 1:20-cv-00465-AWI-JLT Document 17 Filed 08/06/20 Page 7 of 7


1    subsequent status conference.

2           The dates set in this order are firm and will not be modified absent a showing of good

3    cause even if the request to modify is made by stipulation. Stipulations extending the deadlines

4    contained herein will not be considered unless they are accompanied by affidavits or declarations,

5    and where appropriate attached exhibits, which establish good cause for granting the relief

6    requested.

7           Failure to comply with this order may result in the imposition of sanctions.

8
9    IT IS SO ORDERED.

10      Dated:    August 6, 2020                              /s/ Jennifer L. Thurston
11                                                    UNITED STATES MAGISTRATE JUDGE

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                       7
